DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 06 January 2020.  The information therein was considered. 

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a method of forming a semiconductor structure, comprising: forming a wordline stack for a non-volatile memory structure over a capping layer, the wordline stack comprising two or more sets of alternating layers of an insulating material and a gate material formed over the insulating material, each of the two or more sets of the insulating material layer and the gate material layer in the wordline stack having a different width; forming a first bitline contact layer between first and second portions of the wordline stack, the first and second portions of the wordline stack each comprising at least one of the two or more sets of the insulating material layer and the gate material layer; forming a floating gate device structure vertically in a channel hole through the wordline stack, the first bitline contact layer and the capping layer; forming wordline contacts to the gate layers in the first and second portions of the forming a first bitline contact to the first bitline contact layer, the first bitline contact being formed in a first bitline contact hole spaced apart from the vertical sidewalls of the floating gate device structure; and forming a second bitline contact over at least a portion of a top surface of the floating gate device structure; and 
as recited in independent claim 13, a semiconductor structure, comprising: a capping layer; a wordline stack for a vertical non-volatile memory structure disposed over the capping layer, the wordline stack comprising two or more sets of alternating layers of an insulating material and a gate material disposed over the insulating material, each of the two or more sets of the insulating material layer and the gate material layer in the wordline stack having a different width; a first bitline contact layer disposed between first and second portions of the wordline stack, the first and second portions of the wordline stack each comprising at least one of the two or more sets of the insulating material layer and the gate material layer; a floating gate device structure disposed vertically in a channel hole through the wordline stack, the first bitline contact layer and the capping layer; wordline contacts to the gate layers in the first and second portions of the wordline stack, the wordline contacts being disposed in wordline contact holes spaced apart from vertical sidewalls of the floating gate device structure; a first bitline contact to the first bitline contact layer, the first bitline contact being disposed in a first bitline contact hole spaced apart from the vertical sidewalls of the floating gate device structure; and a second bitline contact disposed over at least a portion of a top surface of the floating gate device structure; and 
independent claim 17, an integrated circuit comprising: a vertical non-volatile memory structure comprising: a capping layer; a wordline stack for a vertical non-volatile memory structure disposed over the capping layer, the wordline stack comprising two or more sets of alternating layers of an insulating material and a gate material disposed over the insulating material, each of the two or more sets of the insulating material layer and the gate material layer in the wordline stack having a different width; a first bitline contact layer disposed between first and second portions of the wordline stack, the first and second portions of the wordline stack each comprising at least one of the two or more sets of the insulating material layer and the gate material layer; a floating gate device structure disposed vertically in a channel hole through the wordline stack, the first bitline contact layer and the capping layer; wordline contacts to the gate layers in the first and second portions of the wordline stack, the wordline contacts being disposed in wordline contact holes spaced apart from vertical sidewalls of the floating gate device structure; a first bitline contact to the first bitline contact layer, the first bitline contact being disposed in a first bitline contact hole spaced apart from the vertical sidewalls of the floating gate device structure; and a second bitline contact disposed over at least a portion of a top surface of the floating gate device structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song US 9,035,372 teaches a vertical memory device including switching transistors between a first word line stack and a second word line stack.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/3/2021